     Case 6:19-cv-00080-RSB-CLR Document 10 Filed 02/09/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                      STATESBORO DIVISION

NATASHA DIXON,                    )
                                  )
     Plaintiff,                   )
                                  )
v.                                )           CV619-080
                                  )
HAYWARD ALTMAN, et al.,           )
                                  )
     Defendants.                  )

                                ORDER

     Before the Court is plaintiff’s motion for an order directing the

United States Marshal to serve plaintiff’s Complaint upon the defendants.

Doc. 9. In part, that motion is a response to the Court’s Order directing

her to serve defendants or risk dismissal of this case. See doc. 8. In her

response, plaintiff complains that COVID-19 restrictions have precluded

service upon the governmental employees named in her complaint. See

doc. 9 at 2 (explaining that known addresses to serve defendants can be

accessed by “authorized personnel only”). She then asks the Court to

direct the U.S. Marshal’s to serve her complaint. Id. at 2. Under the

circumstances, the Court will construe plaintiff’s motion as a request for

additional time to serve the defendants, see Fed. R. Civ. P. 4(m), which is

GRANTED. Doc. 9.
      Case 6:19-cv-00080-RSB-CLR Document 10 Filed 02/09/21 Page 2 of 4




       The Court has discretion to order service by the U.S. Marshal, even

for individuals who are not proceeding in forma pauperis. However, the

Court will not waive fees for this service. 1 See 28 CFR § 0.114. Since

plaintiff’s service issues appear to stem largely from her (or her retained

process server’s, see Fed. R. Civ. P. 4(c)(2)) inability to physically access

the defendants, the Court will grant plaintiff a single opportunity to seek

a waiver of service from defendants—which is, in all likelihood, the most

cost-efficient option available.




1
  The Federal Rules of Civil Procedure provide that, generally, “[t]he plaintiff is
responsible for having the summons and complaint served . . . .” Fed. R. Civ. P. 4(c)(1).
The Court may, however, “order that service be made by the United States marshal or
deputy marshal or by a person specially appointed by the court,” in an appropriate
case. Fed. R. Civ. P. 4(c)(3); see also Bax v. Executive office for U.S. Attorneys, 216
F.R.D. 4, 4 (D.D.C. 2003) (“If the plaintiff is not proceeding in forma pauperis or as a
seaman, the decision [to direct marshal service] falls within the discretion of the
court.”). “In exercising this discretion, courts have been mindful that Congress
amended Rule 4 ‘primarily to relieve United States marshals of the burden of serving
summonses and complaints in private civil actions.’” Id. (quoting Lovelace v. Acme
Mkts., Inc., 820 F.2d 81, 83 (3d Cir. 1987)). Even where marshal service is ordered, the
service is not free. See 28 U.S.C. § 1921(a)(1)(A); see also, e.g., Sharabati v. Sharabati,
2015 WL 5937031, at * 3 (N.D. Miss. Oct. 13, 2015) (“[S]ervice of process by the
Marshals Service is not free.”). The fee schedule is set by regulation. See 28 C.F.R. §
0.114(a)(3) (establishing a fee of “$65 per hour (or portion thereof) for each item served
by one U.S. Marshals Service employee, agent, or contractor, plus travel costs and any
other out-of-pocket expenses.”). The marshal’s fee for service is payable, in whole or
in part, in advance of any attempt to serve. See 28 U.S.C. § 1921(d) (“The United
States marshals may require a deposit to cover the fees and expenses prescribed under
this section.”); Demayo v. Reedys All Service, Inc., 2013 WL 1663872, at * 1 n. 2 (M.D.
Fla. Apr. 17, 2013) (noting even where service by the marshal was authorized by the
court, “Plaintiff is required to pay the U.S. Marshals Service its fees and costs prior to
service . . .” (emphasis omitted)).
                                             2
     Case 6:19-cv-00080-RSB-CLR Document 10 Filed 02/09/21 Page 3 of 4




     To that end, plaintiff must request that the named defendants waive

personal service in the manner provided by Federal Rule of Civil

Procedure 4(d). The necessary forms, Notice of Lawsuit and Request to

Waive Service of Summons (AO 398), and Waiver of the Service of

Summons         (AO       399)      form,       are      available       at

https://www.uscourts.gov/forms/civil-forms. Plaintiff is DIRECTED to

complete and mail those forms and pleading copies, see Fed. R. Civ. P.

4(d)(1)(C), to the defendants in this case no later than 45 days from the

date of this Order. She is further DIRECTED to certify her compliance

with this directive no later than 60 days from the date of this Order. This

certification should include the date on which she mailed the Notice of

Lawsuit and Request to Waive Service of Summons, the addresses to

which the forms were mailed, and copies of the completed forms as they

were mailed to the defendant.

     If any defendant declines to waive service within the time plaintiff

provides, see Fed. R. Civ. P. 4(d)(1)(F), and she has complied with the

certification directive above, she may renew her motion for service by the

United States Marshal at that time. Plaintiff is advised that failure to

timely comply with the requirements of this Order may result in a

                                    3
     Case 6:19-cv-00080-RSB-CLR Document 10 Filed 02/09/21 Page 4 of 4




recommendation that her Complaint be dismissed for failure to obey a

court order, see Fed. R. Civ. P. 41(b), or failure to timely serve, see Fed. R.

Civ. P. 4(m).

      SO ORDERED, this 8th day of February,
                                         y, 2021.

                                    ______________________________
                                     ___________________________
                                    CHRIS   HER L. RAY
                                     HRISTOPHER
                                        STOPH
                                    UNITED STATES MAGISTRATE JU
                                                              UDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                      4
